Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149041(94)                                                                                           Michael F. Cavanagh
  149046                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CHARLES MOODY,                                                                                          David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices
  and
  GET WELL MEDICAL TRANSPORT,
  PROGRESSIVE REHAB CENTER and
  CAROL REINTS, INC.,
           Plaintiffs,
  v                                                                 SC: 149041
                                                                    COA: 301784
                                                                    Wayne CC: 10-006722-AV
  HOME OWNERS INSURANCE
  COMPANY,
             Defendant-Appellee.
  _____________________________________/

  CHARLES MOODY,
           Plaintiff,
  and
  GET WELL MEDICAL TRANSPORT,
  PROGRESSIVE REHAB CENTER and
  CAROL REINTS, INC.,
           Plaintiffs-Appellants,
  v                                                                 SC: 149046
                                                                    COA: 301783
                                                                    Wayne CC: 10-006722-AV
  HOME OWNERS INSURANCE
  COMPANY,
             Defendant-Appellee.
  _____________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  26, 2014 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2014
         p1104
                                                                               Clerk